318 S.W.2d 648 (1958)
Joe PRICE, Appellant,
v.
The STATE of Texas, Appellee.
No. 30211.
Court of Criminal Appeals of Texas.
December 10, 1958.
John W. L. Hicks, Houston, for appellant.
Leon B. Douglas, State's Atty., Austin, for the State.
WOODLEY, Judge.
The offense is unlawfully carrying a pistol; the punishment a fine of $100.
Appellant's defense was that he had the lawful right to carry a pistol, or believed in good faith that he had such right because he was a peace officer, a deputy constable, and was in the performance of the duties of such office when he carried the pistol; also, in addition to being a deputy constable under appointment of the constable, that he had been deputized by the justice of the peace to serve certain criminal process and warrants, and was engaged in performing these duties at the time he carried the pistol.
After the State had established that appellant was seen carrying a pistol and had rested, appellant's counsel attempted to avail himself of the right granted to an accused by Art. 642, sub. 5, C.C.P. and to state "the nature of the defenses relied upon and the facts expected to be proved in their support."
The trial court refused to permit counsel to make such statement, and our able State's Attorney confesses that such ruling was error calling for reversal. We agree. Dugan v. State, 82 Tex. Crim. 422, 199 S.W. 616; Hooper v. State, 100 Tex. Cr.R. 147, 272 S.W. 493; Brown v. State, 90 Tex. Crim. 231, 234 S.W. 390; Kennedy v. State, 150 Tex. Crim. 215, 200 S.W.2d 400.
The judgment is reversed and the cause remanded.